DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks pg. 1-9, filed 04 March, 2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 103 rejection of on previous action filed 08 December, 2021 has been withdrawn. 
Regarding applicant’s new claims, Applicant states claim 12 is a new claim but in the amended claims filed 04 March, 2022 the claim is labeled as original.  Examiner interprets applicants remarks in regards to the new claim is referring to New claim 13 in amended claims filed 04 March, 2022

Allowable Subject Matter
Claims 1-13 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, Morin (2016/0374528), the closest prior art of record, discloses the limitations of  a station for suctioning dust, a robot cleaner, a docking suction port, a dust container, a duct, a cover member, and a lever.  However, Morin, alone or in combination with the additional elements of the claim does not teach, suggest, or make obvious a lever configured to separate a connection of the holder and the duct and thereby preventing the cover member from closing the dust container when the dust bag is not mounted to the holder, and to allow the connection of the holder and the duct thereby allowing the cover member to close the dust container when the dust bag is mounted to the holder and in combination with the recited features of claim 1.
Regarding Claim 13, Morin (2016/0374528), the closest prior art of record, discloses the limitations of  a station for suctioning dust, a robot cleaner, a docking suction port, a dust container, a duct, a cover member, and a lever.  However, Morin, alone or in combination with the additional elements of the claim does not teach, suggest, or make obvious a lever configured to separate a connection of the holder and the duct and thereby preventing the cover member from closing the dust container based on an interaction between the interacting member and the cover interacting part when the dust bag is not mounted to the holder, and to allow the connection of the holder and the duct thereby allowing the cover member to close the dust container based on a non-interaction between the interacting member and the cover interacting part when the dust bag is mounted to the holder and in combination with the recited features of claim 1.  
Claims 2-12 are allowed due to being dependent upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        	





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723